Title: To James Madison from Daniel Carroll, 26 March 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town March 26th: 1792
I returnd from a visit to Mr Johnson last thursday. I found him better and anxious to be here on this day which he fully intended to be; A letter has been just handed to me from him, giveing me an acct of an event which I apprehended when I left him. His wifes mother was dying on the day he intended to leave home (yesterday), or coud not survive but a day or two—this will occasion some small delay in our public business, as we must be all together to go into a full arrangement. You doubtless will have heard of some matters being transmitted by the proprietors to Pha & that Mr Walker provided the other by the last Stage. This affords us no other Concern than the uneasiness & trouble it must occasion to the President at a time when perhaps he has too much from other causes.
You may have observd in my letters an anxiety that yr. sessions shoud Close harmoniously. I had apprehensions however. Capn. Campbell informd me some time past that it was probable most of the Maryland Delegates woud vote for the further assumption, particularly if extended to comprehend debts. Mr. Mercer he said woud be opposd to it. I do not know whether I am sufficiently explicit abt debts. There is a Considerable claim on the State of Maryland by Van staphorst, which it woud be desirable shou’d become a debt of the Ud. States, in attempting to do this, may not the Consequence as relates to other States & even to the State of Maryland operate a serious evill upon the whole? Not being competent to I will not enter on this Subject. Mr Carroll I beleive was our principle for the Assumption of a certain amt—probably two reasons will now operate agt. the proposd addition—a certainty of the encrease of the public debt, and uncertainty to what it may be extended—and perhaps one more powerfull an apprehension of throwing this important and unpalatable subject to Viga into the Scale with other alarming Symptoms. How is N Ca. on this subject? The Subject on Representation is likewise of no small consideration. I am my dear Sir, Yrs. most Affectly.
Danl Carroll
28th—Please to inform Mr Carroll that I have just receivd his of the 25th Instant. The fate of the Representation Bill gives me much alarm—shoud it be follow’d by the further Assumption I shall indeed be agreably disapointed if very serious consequences do not ensue.
Mr Stuart & myself have been here since last Monday engag’d, but wanting much the Arival of Mr. Ellicot whom we expected on monday last certainly. This delay embarrasses us, but we are doing what we can. Will you say to Mr Jefferson we have defered answering his Letter of the 21st in expectation of seeing Ell[i]cot.
